In Mandamus. Pursuant to a timely media request made in accordance with the applicable rules of court, permission to photograph, record, or televise the proceedings in this case for the hearing on March 17 through March 21, 2014, at the Moyer Judicial Center, 65 South Front Street, Columbus, Ohio 43215, shall be granted on the terms and conditions that follow:
1. Media seeking to take photographs will, upon consultation with the special master prior to the start of proceedings, be directed to an available seat in an unobtrusive location in the courtroom. All photographs shall be taken from a fixed location without the use of flash or other artificial lighting.
2. Media seeking to record by videotape or televise a proceeding shall pool or share respective resources under the direction of a designated pool coordinator who shall be responsible for (a) the placement and operation of a stationary camera inside the courtroom, (b) placing and operating all audio equipment, and (c) making the technical arrangements necessary for feeding output from this equipment to all participating media at a location outside the courtroom. The pool coordinator shall consult with the special master in advance about possible camera and/or microphone locations inside the courtroom.
3. Unless otherwise directed by the special master, no more than one video camera shall be used in the courtroom, and it shall be operated in a fixed position on a tripod so that no movement about the courtroom during the proceedings is required. All equipment inside the courtroom shall be set up fully and shall be operational before the proceedings begin and shall be disassembled or moved only during recesses.
4. No artificial lighting other than that normally used in the courtroom shall be used without the express permission of the special master.
5. No interviews shall be conducted inside the courtroom during any proceeding, and all wires and microphones shall be placed as unobtrusively as possible.
6. All equipment needed for the pool shall be located, where possible, outside the courtroom. Changes of cassettes or film shall not be made inside the courtroom during proceedings, and no equipment that produces distracting sounds shall be used inside the courtroom.
7. There shall be no audio pickup of conferences between attorneys and clients or co-counsel or the special master.
8. Proper courtroom decorum shall be maintained at all times by those in attendance of any proceeding.
Andrew J. Campbell Special Master